     Case: 2:20-cv-03642-SDM-CMV Doc #: 1 Filed: 07/17/20 Page: 1 of 9 PAGEID #: 1



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


CLAUDINE DUNN,                                 :
                                               :
                                               :     Civil Action No. 2:20-cv-3642
                                               :
                         Plaintiff,            :
                                               :
              v.                               :     JUDGE
                                               :
OFFICER DAVID BURRIS,                          :     MAGISTRATE JUDGE
in his individual and official capacities,     :
Newark Police Department                       :
49 S. 4th Street                               :
Newark, OH 43055,                              :
                                               :
         and                                   :
                                               :
OFFICER WESLEY JACKSON,                        :
in his individual and official capacities,     :
Newark Police Department                       :
49 S. 4th Street                               :
Newark, OH 43055,                              :     JURY DEMAND ENDORSED HEREON
                                               :
                         Defendants.           :


                                             COMPLAINT

I.       Preliminary Statement

         1.        Plaintiff Claudine Dunn brings this action because Defendants, Officer David

Burris and Wesley Jackson, acting in their individual and official capacities on behalf of the

Newark Police Department, violated her Fourth and Fourteenth Amendment rights and the

common law of the State of Ohio by: (1) falsely arresting her and maliciously prosecuting her

without probable cause to do so on charges of failure to disclose personal information and

obstructing official business when she was not committing a crime and could not have been

reasonably believed to be about to commit a crime and was merely staying in a tent on private

property with permission of the landowner; (2) were grossly negligent in performing their duties

by consciously disregarding elements of the crimes for which she was arrested in order to
  Case: 2:20-cv-03642-SDM-CMV Doc #: 1 Filed: 07/17/20 Page: 2 of 9 PAGEID #: 2




effectuate her arrest and prosecution; and (3) intruding upon her private activities in an

outrageous manner when they observed her in an undressed state and entered her tent after she

notified them that she was undressed.

II.    Jurisdiction

       2.        This Court has jurisdiction over this action by virtue of 28 U.S.C. §§ 1331

(federal question); 1343 (civil rights); 1367 (supplemental jurisdiction).

       3.        Declaratory, equitable, and injunctive relief is sought pursuant to 28 U.S.C. §§

2201; 2202; 42 U.S.C. § 1983; and the common law of the State of Ohio.

       4.        Compensatory and punitive damages may be awarded under 42 U.S.C. § 1983

and the common law of the State of Ohio.

       5.        Costs and attorneys’ fees may be awarded pursuant to 42 U.S.C. § 1988; Fed. R.

Civ. P. 54; and the common law of the State of Ohio.

       6.        Venue lies in this forum pursuant to 28 U.S.C. § 1391(b) and S.D. Civ. R. 82.1

because the claims arose in and around Licking County, Ohio.

III.   Parties

       7.        Plaintiff Claudine Dunn (“Ms. Dunn”) is a citizen of the United States.

       8.        Defendant Officer David Burris (“Officer Burris”) is a “person” under 42 U.S.C.

§ 1983; was at all times material to this Complaint, employed by the City of Newark in its Police

Department; acted under color of State law; and is sued in his individual and official capacities.

       9.        Defendant Officer Wesley Jackson (“Officer Jackson”) is a “person” under 42

U.S.C. § 1983; was at all times material to this Complaint, employed by the City of Newark in its

Police Department; acted under color of State law; and is sued in his individual and official

capacities.
  Case: 2:20-cv-03642-SDM-CMV Doc #: 1 Filed: 07/17/20 Page: 3 of 9 PAGEID #: 3




IV.      Facts

         10.     On July 18, 2019, Ms. Dunn was camping in a tent with a friend, Mr. John Wood

(“Mr. Wood”), on private property owned by another friend, Charlie Franks (“Mr. Franks”),

located in the City of Newark, where she has a standing invitation to stay on his property.

         11.     On the same day, Officers Burris and Jackson (collectively, “Defendant Officers”)

were responding to a noise complaint in the woods near where Ms. Dunn and Mr. Wood were

camping.

         12.     In checking for the source of the noise complained of, Defendant Officers first

made contact with the caller, Ms. Carol Miller (“Ms. Miller”), at her private residence on Crocus

Court.

         13.     Per Officer Burris’ report, Ms. Miller notified Defendant Officers that “several

loud explosions” were disturbing her and indicated it may be “coming from Charlie Franks’

property.”

         14.     Ms. Miller explained “they were dropping trees on his property and she doesn’t

believe it was the log splitter that was making the noise”, so Officer Burris told her that they

would attempt to make contact with someone on the property.

         15.     Defendant Officers entered Mr. Franks’ property and were stopped by an

individual, Mr. Jon Long (“Mr. Long”), who advised Officer Burris that he “heard the explosion

and it had came [sic] from the back side of the property.”

         16.     Mr. Long told Officer Burris that “Get R Done tree service had been working on

the property but he didn’t think they were still working.”

         17.     Officer Burris asked Mr. Long if he could drive around the property to check the

area and Mr. Long advised he could do so.
  Case: 2:20-cv-03642-SDM-CMV Doc #: 1 Filed: 07/17/20 Page: 4 of 9 PAGEID #: 4




       18.     In checking the area, Defendant Officers stumbled upon Ms. Dunn’s tent, located

in a clearing on Mr. Franks’ property.

       19.     Within several feet of Ms. Dunn’s tent, there was a sign stating “private

property.”

       20.     Upon approaching the tent, Defendant Officers would have encountered the sign.

       21.     When Defendant Officers approached the tent, Officer Burris announced himself

and shouted at Mr. Wood to ask if he heard any explosions.

       22.     Mr. Wood replied he had heard explosions but believed it was because trees were

being dropped earlier on the property.

       23.     Officer Burris asked for Mr. Wood’s name and he replied with an alias “Bill

McCoy.”

       24.     Defendant Officers observed two vehicles outside the tent and checked the

registrations of those vehicles.

       25.     One vehicle belonged to Ms. Dunn and the other vehicle belonged to a John

Wood, not a Bill McCoy.

       26.     After checking the registrations, Defendant Officers returned to the tent and found

that Mr. Wood had left the vicinity.

       27.     Defendant Officers approached the tent and asked for Mr. Wood.

       28.     Ms. Dunn was the only person in the tent and was not wearing any clothes, which

was obvious to Defendant Officers as noted in their reports.

       29.     Ms. Dunn replied that she was the only person in the tent and Officer Burris

deployed his K9 dog to search for Mr. Wood.

       30.     Officer Burris asked Officer Jackson to identify Ms. Dunn.
  Case: 2:20-cv-03642-SDM-CMV Doc #: 1 Filed: 07/17/20 Page: 5 of 9 PAGEID #: 5




         31.    Officer Jackson approached the tent and, from outside the tent, asked her to

identify herself.

         32.    Ms. Dunn replied that she wanted to at least get dressed first and that she would

not answer questions until she was fully clothed.

         33.    Ms. Dunn felt extremely uncomfortable about having to talk to two male officers

while she was naked, which is why she wanted to get dressed before answering questions.

         34.    Ms. Dunn then began to get dressed, which first involved having to remove her

robe in order to put on her clothes.

         35.    Officer Jackson asked Ms. Dunn to exit the tent, but she was still getting dressed.

         36.    Before Ms. Dunn was fully clothed, Officer Jackson unzipped the door to her tent

and entered it to remove her from the tent.

         37.    Officer Burris instructed Officer Jackson to arrest Ms. Dunn.

         38.    As Ms. Dunn was still getting dressed, Officer Jackson put handcuffs on her.

         39.    Officer Burris continued to track Mr. Wood but was unsuccessful; he returned and

attempted again to get Ms. Dunn to identify herself, to which she did not.

         40.    Officer Burris then stated she was being charged with obstructing official

business and failure to disclose personal information.

         41.    Ms. Dunn was booked into jail around 5:00pm, where she spent the night.

         42.    Ms. Dunn was released the next day on a recognizance bond around 4:00pm.

         43.    On September 26, 2019, Ms. Dunn was found not guilty of obstructing official

business, R.C. 2921.31, by a bench trial, but found guilty of failure to disclose personal

information, R.C. 2921.29(A)(1), for which she was ordered to pay a $75.00 fine plus court

costs.
  Case: 2:20-cv-03642-SDM-CMV Doc #: 1 Filed: 07/17/20 Page: 6 of 9 PAGEID #: 6




       44.     At the trial, Officer Burris testified that Defendant Officers required Ms. Dunn’s

name and information “for reporting the incident on the NIBRS report” and at that time did not

know if she would be arrested.

       45.     Officer Burris further testified that Ms. Dunn hampered the investigation of Mr.

Wood by not disclosing her information and by taking her clothes off to delay their attempt to

locate Mr. Wood.

       46.     Ms. Dunn timely appealed the judgment and had her conviction reversed and

vacated on March 31, 2020 by the Fifth District Court of Appeals.

       47.     The elements of obstructing official business under R.C. 2921.31 are as follows:

       (A) No person, without privilege to do so and with purpose to prevent, obstruct,
       or delay the performance by a public official of any authorized act within the
       public official's official capacity, shall do any act that hampers or impedes a
       public official in the performance of the public official's lawful duties.

       (B) Whoever violates this section is guilty of obstructing official business. Except
       as otherwise provided in this division, obstructing official business is a
       misdemeanor of the second degree. If a violation of this section creates a risk of
       physical harm to any person, obstructing official business is a felony of the fifth
       degree.

       48.     Defendant Officers knew that Ms. Dunn was not hampering or impeding their

lawful duties by not disclosing her personal information.

       49.     The elements of failure to disclose personal information under R.C.

2921.29(A)(1) are as follows:

       (A) No person who is in a public place shall refuse to disclose the person's name,
       address, or date of birth, when requested by a law enforcement officer who
       reasonably suspects either of the following:

       (1) The person is committing, has committed, or is about to commit a criminal
       offense.
  Case: 2:20-cv-03642-SDM-CMV Doc #: 1 Filed: 07/17/20 Page: 7 of 9 PAGEID #: 7




       50.     Defendant Officers knew that Ms. Dunn was not in a “public place” within the

meaning of the statute, as they entered Mr. Franks’ property having been told it was his property

by Ms. Miller and Mr. Long, as well as seeing the signs marked “private property.”

       51.     Further, Defendant Officers indicated they only wanted Ms. Dunn’s information

to include on a report and thus did not suspect her of committing, having committed, or being

about to commit a crime.

       52.     No probable cause existed for any of the charges brought against Ms. Dunn.

       53.     As a direct and proximate result of Ms. Dunn’s unlawful arrest and prosecution,

as well as the grossly negligent conduct of Defendant Officers and the invasion of her privacy,

she has suffered emotional distress, damage to her reputation, and severe anxiety.

V.     Claims for Relief

       A.      First Count: Violation of Fourth and Fourteenth Amendment Rights

       54.     Paragraphs 1 through 53 above are realleged and incorporated herein.

       55.     By securing her prosecution without probable cause by consciously disregarding

the elements of her charges, which prosecution ultimately terminated in her favor after the

prosecution deprived her of liberty, Defendants have committed malicious prosecution in

violation of the Due Process Clause of the Fourteenth Amendment and the Fourth Amendment

incorporated therein.

       B.      Second Count: Malicious Prosecution

       56.     Paragraphs 1 through 53 above are realleged and incorporated herein.

       57.     By securing her prosecution without probable cause by consciously disregarding

the elements of her charges, which prosecution ultimately terminated in her favor, Defendants

have committed malicious prosecution in violation of the common law of the State of Ohio.
  Case: 2:20-cv-03642-SDM-CMV Doc #: 1 Filed: 07/17/20 Page: 8 of 9 PAGEID #: 8




       C.      Third Count: False Arrest

       58.     Paragraphs 1 through 53 above are realleged and incorporated herein.

       59.     By arresting Plaintiff without probable cause to do so, Defendants have

committed false arrest in violation of the common law of the State of Ohio.

       D.      Fourth Count: Gross Negligence

       60.     Paragraphs 1 through 53 above are realleged and incorporated herein.

       61.     By their willful, wanton, and reckless acts or omissions, including ignoring the

elements of crimes in order to unlawfully arrest and detain Plaintiff, Defendants committed gross

negligence.

       D.      Fifth Count: Invasion of Privacy

       62.     Paragraphs 1 through 53 above are realleged and incorporated herein.

       63.     By Defendant Officers’ conduct in observing Plaintiff in an undressed state and

entering her tent while she was attempting to get dressed, Defendants wrongfully intruded into

her private activities in a manner that would outrage or cause mental suffering, shame, or

humiliation to a person of ordinary sensibilities.

VI.    Prayer for Relief

WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

               a.      declaring that they have violated her civil rights and committed torts

against her;

               b.      ordering such equitable relief as will make her whole for Defendants

unlawful conduct; pre- and post-judgment interest; costs; and reasonable attorneys’ fees;

               c.      awarding compensatory and punitive damages in excess of $25,000; and

               d.      granting such other relief as the Court may deem appropriate.
  Case: 2:20-cv-03642-SDM-CMV Doc #: 1 Filed: 07/17/20 Page: 9 of 9 PAGEID #: 9




                                                     Respectfully submitted,


                                                     By: /s/ Madeline J. Rettig
                                                     Madeline J. Rettig (0098816)
                                                     (mrettig@marshallforman.com)
                                                     John S. Marshall (0015160)
                                                     (jmarshall@marshallforman.com)
                                                     Edward R. Forman (0076651)
                                                     (eforman@marshallforman.com)
                                                     Samuel M. Schlein (0092194)
OF COUNSEL:                                          (sschlein@marshallforman.com)
Louis A. Jacobs (002101)                             Helen M. Robinson (0097070)
(LAJOhio@aol.com)                                    (hrobinson@marshallforman.com)
177 19th St., Apt. 9C
Oakland, CA 94612                                    MARSHALL & FORMAN LLC
(614) 203-1255                                       250 Civic Center Dr., Suite 480
Fax (510) 250-9007                                   Columbus, Ohio 43215-5296
                                                     (614) 463-9790
                                                     Fax (614) 463-9780

                                                    Attorneys for Plaintiff




                                        JURY DEMAND

       Plaintiff hereby demands a jury on all issues and defenses triable to a jury.


                                             By: /s/ Madeline J. Rettig
                                             Madeline J. Rettig
